Citation Nr: 0207797	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  97-29 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision in which 
the RO continued its prior denial of the veteran's claim of 
service connection for a back disorder.  The veteran filed a 
notice of disagreement in March 1996 and a statement of the 
case (SOC) was issued in June 1996.  The veteran submitted a 
substantive appeal in July 1996, and requested a Board 
hearing at the RO.  In August 2001, a hearing was held in New 
York, New York, before Iris S. Sherman, who is a member of 
the Board rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
2001).


FINDINGS OF FACT

1.  In June 1995, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for a back disorder.  
The veteran did not file a timely notice of disagreement.

2.  Evidence received since the June 1995 RO decision does 
not comprise competent evidence linking a current back 
disorder to service.



CONCLUSIONS OF LAW

1.  The June 1995 RO decision is the last, final disallowance 
of the claim for entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1995).

2.  New and material evidence has not been presented to 
reopen the previously denied claim for entitlement to service 
connection for a back disorder.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5106, 5107, 5108, 5126 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On March 5, 1953, the Chief Medical Officer of the Charlotte, 
North Carolina VAO requested that the Winston-Salem RO 
adjudicate the veteran's claim of service connection for a 
back condition.  The veteran had submitted a claim for 
outpatient treatment for a back disorder, and alleged that he 
first noticed the condition in service.  The veteran stated 
that he received medical treatment during military service 
while stationed in Lackenheath, England and in Fort Meade, 
Maryland.  The veteran described a September 1952 injury to 
the tip of his lower spine while lifting vehicle parts in 
Lackenheath, England.  He was not hospitalized, but treated 
in the dispensary.  He had no further symptoms until three 
days prior.  The veteran added that he was treated in the 
dispensary at Fort Meade in December 1952, just prior to 
discharge.  

Service medical records then of record included the veteran's 
entrance and separation examinations.  In the veteran's 
September 1950 entrance examination, his spine was listed as 
normal.  On a December 1952 separation examination, the 
veteran's spine was listed as normal upon clinical 
evaluation.  

In March 1953, the RO requested that the Department of Army 
provide the veteran's service medical records, with the 
exception of the final examination.  In an April 1953 
response, the Military Personnel Records Center (MPRC) 
indicated that no service medical records were found.  In 
July 1953, the MPRC found that morning reports of the 
veteran's assigned unit, dated September 1952, included no 
remarks.  It was also determined that no records of December 
1952 treatment were found in the medical installation at Fort 
Meade.  In September 1953, the RO denied service connection.   

In November 1959, service medical records were located.  An 
October 18, 1952, entry indicated that the veteran was 
treated for a sudden onset of back pain on the right side at 
the level of the second or third lumbar vertebrae.  The 
veteran stated that it happened when lifting a grinder.  The 
veteran was injected with a local anesthetic with good 
results.  On October 28, 1952, the veteran was treated for 
conjunctivitis.

In an October 1967 informal statement, the veteran requested 
that his claim be reopened.  In November 1967, the RO 
provided a formal application.  In April 1974, the veteran 
submitted a formal application for service connection of his 
1952 back injury.  He identified the VA clinic in Charlotte, 
North Carolina, as a source of treatment in 1953.  In June 
1974, the RO denied the veteran's claim of service connection 
for a back disorder for failure to submit new and material 
evidence, while describing the veteran's back injury in 
service as acute and transitory.  The RO indicated that the 
veteran's claim would be reopened upon demonstrating that he 
currently suffered residuals of a back injury since his 
discharge from service.

No correspondence was received from the veteran until July 
1994, when the veteran requested that his service connection 
claim be reopened.  No new treatment sources were listed in 
his request.  In August 1994, the RO requested all service 
medical records.  In response, the National Personnel Records 
Center (NPRC) indicated that missing service medical records 
were assumed destroyed in the 1973 fire at the NPRC.  In 
October 1994, the veteran submitted information to assist 
reconstruction of service medical evidence.  When identifying 
medical treatment providers, the veteran listed Charlotte, 
N.C., in March 1953, England in June 1952, VA New York in 
October 1967, and VA Brooklyn on Ryerson Street in August 
1958.  

The NPRC researched morning reports from the veteran's 
assigned unit from June 1952 to March 1953.  The results 
showed that on October 18 and 28, 1952, the veteran had taken 
sick, and was subsequently returned to duty.  In June 1995, 
the RO determined that new evidence received was insufficient 
to well-ground, or substantiate, the service connection 
claim, as there was no evidence that the veteran had a back 
condition from the time of discharge.  The veteran did not 
file an appeal.

The veteran filed another claim to reopen in July 1995, 
stating that a tailgate injured his back in service, and he 
was subsequently sent to a hospital in Lackenheath, England.  
He had several appointments at the hospital prior to 
discharge.  Following service, his back disorder was treated 
in Charlotte, N.C.  He was also treated at the outpatient 
clinic on Ryerson Street.  He currently received treatment at 
the Brooklyn VA Medical Center (VAMC).  

Medical records dated June to October 1995 were obtained from 
the Brooklyn VAMC.  According to the records, the veteran was 
treated for complaints of low back pain in July and August 
1995.  According to August 1995 clinical notes, an x-ray 
study showed mild lumbosacral spine, degenerative joint 
disease.  

By rating decision of September 1995, the RO denied the 
veteran's service connection claim as not well-grounded.  
Following the veteran's March 1996 notice of disagreement, 
the RO issued a SOC in June 1996.  The SOC outlined the 
element necessary to substantiate the veteran's service 
connection claim; that is, a link between the veteran's 
current disability and service.  

In September 1998, the veteran stated that VA medical records 
existed in Charlotte, N.C., Winston-Salem, N.C., Ryerson 
Street, N.Y., and Brooklyn VAMC.  In October 1998, a letter 
was received from the Brooklyn VAMC, with an entry from I. 
Stein, M.D.  Dr. Stein stated that the veteran reportedly had 
a service injury to his back in 1952.  Dr. Stein described 
the veteran's intermittent lumbar back pain, and the 
veteran's diagnosis of osteoarthritis as shown on bone scan 
in March 1997.

In a March 1999 letter from the Salisbury VAMC, a chief 
administrator explained that, to the best of their knowledge, 
there was never a VA outpatient clinic in Charlotte, N.C., 
until the fall of 1998, when a community outpatient clinic 
was opened.  In response to the RO's request for VA treatment 
records, in July 1999, the Winston-Salem VAMC indicated that 
the veteran had never been treated at the Winston-Salem VA 
Outpatient Clinic (VAOPC) or at the Salisbury VAMC.  

In March 2001, the RO notified the veteran of its duty to 
assist.  The RO explained that evidence showing that the 
veteran currently suffered a back disorder related to 
military service would be "new and material."  The RO 
invited the veteran to identify or submit evidence that he 
had not previously identified.  In a July 2001 statement, the 
veteran's representative contended that the veteran should be 
provided a VA examination to satisfy the duty to assist.  

A Board hearing was held in August 2001.  During testimony, 
the veteran reiterated the circumstances of his back injury 
in service when a truck tailgate fell on his back.  The 
veteran identified Fort Hamilton (Brooklyn VAMC) as a current 
source of medical treatment, since 1986.  The veteran 
testified that Dr. Sterns of Fort Hamilton stated that his 
current back disorder was related to his injury in service.  
The veteran agreed to submit a statement from Dr. Sterns to 
that effect.  The veteran repeated information previously 
provided regarding treatment in England, Fort Meade, and 
Charlotte and Winston-Salem, N.C.  The veteran testified that 
he was treated at the Brooklyn VA clinic on Ryerson Street in 
1968.  

In October 2001, RO requested VA treatment records dated from 
1965 to 1968 from the Ryerson Street VA clinic in Brooklyn 
via the Brooklyn VAMC, as well as treatment records from 
Brooklyn VAMC from 1990 to the present.  Treatment records 
dated June 1995 to November 2001 were received from the 
Brooklyn VAMC in November 2001.  According to the records, 
the veteran was seen in July 1995 with complaints of back 
pain.  He was referred to orthopedics where, in October 1995, 
he was diagnosed with low back pain.  No opinion as to 
etiology was provided.  In March 1997, the veteran was 
treated by I. Stern, M.D.  The veteran reported that lumbar 
back pain began after an accident in the 1950's.  Dr. Stern 
recommended a bone scan.  A bone scan later the same month 
revealed no abnormalities in the lower lumbar area, and 
osteodegenerative bone disease of the shoulder, elbow, wrist, 
knee, and ankle joints.  In November 1999, the veteran was 
diagnosed with low back syndrome, with L-2 to L-4 disc 
herniation shown on magnetic resonance imaging (MRI).  

The record administrator from Brooklyn VAMC indicated that no 
records from 1965 to 1968, and 1990 to 1994, were found.  In 
a October 2001 note, the Winston-Salem VAMC stated that the 
veteran was never seen at their facility.

II.  Analysis

Although the RO found that new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for a back disorder, the Board must independently 
address the question.  See Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).  The Board must review all of the 
evidence submitted since the last final disallowance in order 
to determine whether the claim may be reopened.  See Hickson 
v. West, 12 Vet. App. 247, 251 (1999).  "New and material" 
evidence is relevant evidence that has not been previously 
submitted, which is neither cumulative nor redundant and, by 
itself or in connection with other evidence of record, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).  (While 38 
C.F.R. § 3.156 has been revised, the new criteria are only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45,620, 45,632 (August 29, 2001)).  In 
determining whether newly proffered evidence is material, the 
credibility of the evidence is presumed for the limited 
purpose of ascertaining materiality.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The Board's review of evidence, for the purposes of reopening 
the claim, includes all evidence presented subsequent to the 
June 1995 RO decision that determined new and material had 
not been submitted to reopen the veteran's claim of 
entitlement to service connection for a back disorder.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1995).  In its June 1995 notification 
letter, the RO explained that the veteran had the right to 
submit an appeal.  As the veteran did not submit a timely 
appeal, the June 1995 RO decision is the last final 
disallowance of the claim of record.  Id.

Following a complete review of the claims folder, the Board 
finds that new and material evidence has not been submitted 
to reopen a claim of entitlement to service connection for a 
back disorder.  Since the RO's June 1995 denial, much 
evidence has been submitted and obtained, including, in 
relevant part, the veteran's hearing-testimony that his 
current back pain began after an accident in service when a 
tailgate fell on his back.  Furthermore, additional records 
from the Brooklyn VAMC reveal current complaints and 
diagnoses of low back syndrome and lumbar disc herniation 
beginning in 1995.  

The Board finds that the veteran's statements concerning his 
back injury in service and continuing pain symptoms are 
cumulative of evidence that was previously presented.  
Service medical evidence previously of record demonstrated 
that the veteran's back was injured in service and the 
veteran had previously stated that his symptoms of back pain 
stem from such injury.  Therefore, the veteran's more recent 
allegations of in-service injury and related symptomatology 
are not "new" for purposes of reopening the claim.  
38 C.F.R. § 3.156(a).  In addition, the current treatment 
records from Brooklyn VAMC do not provide sufficient evidence 
to reopen the claim.  The Board finds that although this 
evidence is neither cumulative nor redundant in that no 
current evidence that the veteran suffered a back disorder 
was previously before the RO, it is not of such significance 
that it must be considered (with the other evidence of 
record) to fairly decide the merits of the veteran's claim of 
entitlement to service connection for a back disorder.  Id.  
The VA treatment records showing a current disorder since 
1995 do not provide evidence linking the veteran's current 
back disorder to his back injury in service.  Therefore, the 
appeal is denied.

As a final matter, the Board notes that, during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
revised section 5103, chapter 38 of the United States Code, 
to impose on VA, upon receipt of a complete or substantially 
complete application, a duty to notify the veteran of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West Supp. 2001).  Furthermore, VA has 
promulgated regulations that provide limited development 
assistance to claimants trying to reopen finally decided 
claims.  66 Fed. Reg. 45,620, 45,628 (August 2001).  The new 
regulations provide that VA will request any existing records 
from federal agencies and non-federal agency sources 
identified by the veteran in order to assist him in reopening 
his claim.  See 66 Fed. Reg. at 45,630-31 (to be codified at 
38 C.F.R. § 3.159(b),(c)(1-3)).  However, VA is not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. at 45,631 (to be 
codified at 38 C.F.R. § 3.159(d)(2) ("VA will discontinue 
providing assistance in obtaining evidence for a claim if the 
evidence obtained indicates that there is no reasonable 
possibility that further assistance would substantiate the 
claim.")).

The Board determines that further assistance is not warranted 
pursuant to the duty to notify.  Any obligation to inform the 
veteran of the type of evidence necessary to reopen his claim 
for service connection for a back disability was satisfied by 
the June 1996 SOC and the RO's March 2001 letter.  In 
addition, the RO fully developed the claim by attempting to 
obtain treatment records from all identified sources of 
relevant medical treatment, and reconstructing service 
medical evidence.  As discussed above, VA treatment records 
from Charlotte, N.C.; Winston-Salem, N.C.; and the former 
Ryerson Street VA clinic were not found.  Furthermore, the 
veteran was invited to submit a nexus opinion from his 
treating physician during the August 2001 Board hearing.  The 
veteran and his representative did not respond.  Therefore, 
no additional development is warranted.  See 66 Fed. Reg. at 
45,630-31 (to be codified at 38 C.F.R. § 3.159(b),(c)(1-3)).

The Board acknowledges the contention that the veteran should 
be afforded a VA examination.  However, the statutes and 
regulations outlining the duty to assist specifically state 
that a VA examination will be provided only if new and 
material evidence is presented.  38 U.S.C.A. § 5103A(f); 
66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(iii)).


ORDER

New and material evidence to reopen the claim for entitlement 
to service connection for a back disorder has not been 
submitted.  Accordingly, the appeal is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

